MEMORANDUM **
A review of the record and the parties’ responses to the court’s order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s September 21, 2007 order remanding this matter to the state court and the October 12, 2007 order denying appellant’s motion for “second removal.”
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.